Nichols, Judge,
concurring:
I join in the decision and opinion of the court. Plowever, for myself I want to make it clear that I rely wholly on the excellent reasons Judge Kashiwa adduces for not deviating from the view of the Court of Military Appeals stated in the Averette decision. In this field, the law is what the Court *542of Military Appeals says it is, with the exceptions the court notes. Whether, independently, I would have said the same, is neither here nor there. Ordinarily, it is prudent to declare that a decision we choose to follow has a basis in reason, but in the special circumstances we have here, that is not the case.